Opinion issued November 20, 2003









 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00681-CR
____________

VICTOR AGUILAR, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 5
Harris County, Texas
Trial Court Cause No. 1167181



 
MEMORANDUM  OPINION
               Appellant, Victor Aguilar, was convicted by a jury of violation of a
protective order.  The jury assessed punishment of confinement in jail for 270 days
and a fine of $4000.  Appellant filed a timely notice of appeal and posted an appeal
bond.
               We abated the appeal and remanded the case to the trial court for a hearing
after the court reporter informed us that appellant had not made arrangements to pay
for the reporter’s record and that his whereabouts were unknown.  We notified
appellant’s counsel of the court reporter’s correspondence, but received no response.
               The case was set for a hearing in the trial court on November 6, 2003, and
the trial court’s findings and recommendations have been filed in this Court.  The
court’s findings are as follows:
(1)On November 6, 2003, the trial court asked for
announcements in this case.  The State appeared through an
assistant district attorney.
 
(2)Appellant failed to appear.  Eduardo Sillas, attorney of
record on appeal was notified of this setting and appeared.
 
(3)Mr. Sillas made several attempts at contacting appellant
without success.
 
(4)Mr. Sillas testified that his client has not made any attempt
to pay any portion of the costs incident to this appeal.
 
The trial court concludes that appellant has abandoned this
appeal.

               According to the Rules of Appellate Procedure, we may consider an appeal
without briefs if the trial court has found that the appellant no longer desires to
prosecute the appeal.  See Tex. R. App. P. 38.8(b)(4).  Accordingly, we consider this
appeal without briefs.
               There is nothing but the clerk’s record presented for review.  We have
reviewed the record for fundamental error and find none.  See Carroll v. State, 75
S.W.3d 633, 634 (Tex. App.—Waco 2002, no pet.); Ashcraft v. State, 802 S.W.2d
905, 906 (Tex. App.—Fort Worth 1991, no pet.); Meza v. State, 742 S.W.2d 708,
708-09 (Tex. App.—Corpus Christi 1987, no pet.).
               We affirm the judgment.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).